Order issued September ltf , 2012




                                             In The
                                     Qtnurt nf l\ppeals
                          lliifth, 1ilistrid nf Wexas at 1ilallit.s
                                       No. 05-12-00539-CR


                                     SHONE PRICE, Appellant

                                               v.
                                THE STATE OF TEXAS, Appellee


                                           ORDER

        The Court GRANTS court reporter Debi Harris's August 30, 2012 motion for extension

of time to file reporter's record.

        We ORDER Ms. Harris to file the reporter's record within THIRTY DAYS from the

date of this order.